Citation Nr: 1740238	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  17-31 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the reduction of the Veteran's rating for bilateral hearing loss from 80 percent was proper?


REPRESENTATION

Appellant represented by:	Brian D. Hill, Attorney


ATTORNEY FOR THE BOARD

A. Gibson






INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1954 to February 1956.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2016 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes the Veteran has filed two notices of disagreement (NODs), in June and August 2017, which it appears the RO are developing.  As such, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where an NOD had not been recognized.  Thus, the Board will take no action at this time.  

The Veteran had requested a Board videoconference hearing in his June 2017 VA Form 9.  In September 2017, the Veteran's representative submitted a motion requesting that the Veteran's appeal be advanced on the docket due to age, and for consideration under the prehearing conference program.  The Board granted the motion to review the case in the prehearing conference program and is herein granting the restoration requested.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2016).  


FINDING OF FACT

The evidence does not show by a preponderance of the evidence that the Veteran's hearing loss symptoms have improved.






CONCLUSION OF LAW

The reduction of his hearing loss rating from 80 percent to 10 percent was not proper.  The rating is restored.  38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.124a, DC 8045 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran, through his representative, contends that the reduction of his rating from 80 to 10 percent for his service-connected hearing loss was improper and that the 80 percent rating should be restored.  The Board agrees, and will restore the Veteran's 80 percent rating, as of August 1, 2016, when it was reduced.

The Board finds the evidence on which the reduction was based does not support the reduction.  In these types of cases, VA must establish, by a preponderance of evidence, that the rating reduction was warranted.  Brown v. Brown, 5 Vet. App. 413, 421 (1993); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  A reduction in rating must be based upon review of the entire history of the disability.  Brown, 5 Vet. App. at 420; see also 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough and adequate examinations.  Faust v. West, 13 Vet. App. 342, 349 (2000).  Finally, it must be determined whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421; see also Murphy v. Shinseki, 26 Vet. App. 510, 517   (2014) ("[I]t is well established in the Court's case law that VA cannot reduce a veteran's disability evaluation without first finding, inter alia, that the veteran's service-connected disability has improved to the point that he or she is now better able to function under the ordinary conditions of life and work.")

The law further provides that, when a rating has continued for a long period at the same level (i.e., five years or more), a reduction may be accomplished only when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. §  3.344(a).

The Veteran points out that his rating had been in place for over five years when it was reduced, and that he is entitled to the greater protections afforded "stabilized" ratings.  Indeed, 38 C.F.R. § 3.344 has been found to require a high degree of accuracy in decisions reducing stabilized ratings.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  He argues that the two medical examinations used to reduce his ratings were not accurate.  The first, in February 2016, the examination upon which the reduction was proposed, did not produce reliable results.  There were word recognition test scores, but the use of those results were noted to not be appropriate by the VA examiner.  The reduction was undertaken based upon the August 2014 VA examination, wherein the examiner noted that the hearing testing had to be repeated due to inconsistencies, and that the reliability were considered only fair to good.  The Veteran argues, and the Board agrees, that these examinations were inadequate and cannot form the basis of a decision to reduce a rating.

He also argues that it has not been shown that it is reasonably certain that any improvement in his hearing will continue under the ordinary conditions of life, as required by 38 C.F.R. § 3.344, to which the Board also agrees.  Indeed, in August 2015 and January 2016, the Veteran's primary physician noted that his hearing had "markedly" decreased.  Further, the Board notes, his rating was increased from 10 percent within the same year of the reduction.  The Board also notes that his complaints regarding the functional impact of his hearing have not changed through the years.  He reported troubles understanding people at the October 2007 VA examination, and that he cannot hear people, even with hearing aids at the March 2009 VA examination.  At the May 2014 VA examination he reported trouble hearing conversation, and that his hearing loss gave him trouble when performing his job.  At the October 2016 VA examination, he complained of trouble understanding people and hearing in general.  Finally, there has been no finding by a VA examiner that the Veteran is, in fact, better able to function in regard to his hearing than he was in January 2009, when his 80 percent rating was assigned.  The evidence is against finding that his hearing has actually improved under the ordinary conditions of life and work, and therefore, the reduction was not proper.  His 80 percent rating is restored.  38 C.F.R. § 3.344(a).


ORDER

The Veteran's 80 percent rating for bilateral hearing loss is restored, effective August 1, 2016.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


